DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 13-14 and 16-20,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. “The Effect of Different Charging Strategies on EV Load Frequency Control” dated October 2016 (hereinafter “Wei”).

As to claim 1, Wei teaches a method for providing a grid regulation service (page 162 and FIG. 2 “Frequency Control Strategy” and abstract), comprising: determining a preferred operating point for use with one or more grid regulation resources of a first type (page 161 II “( V1G max SoC ) as shown in Fig. 1 (b) and (c). When the frequency increases, the charging power increases. When the frequency decreases, the charging power decreases, the V1G max SoC”), wherein the preferred operating point defines a preferred power delivery rate for the one or more grid regulation resources of the first type during a grid regulation service period (page 161 II “page 161 II “V1G mode, EVs’ charging power is adjusted according to the system frequency signal (Δf) through resetting the upper limit ( V1G max SoC ) as shown in Fig. 1 (b) and (c). When the frequency increases, the charging power increases. When the frequency decreases, the charging power decreases, the V1G max SoC”); determining a predicted regulation up capacity and a predicted regulation down capacity of the one or more grid regulation resources of the first type for the grid regulation service period (page 161 II “where normal max SoC is nominal high SoC set point of the EV battery; V1G max SoC is the modified high SoC set point under V1G mode; min SoC is the minimum SoC value for satisfying the travelling requirement of EV owners”); commencing the grid regulation service period based on an indication (page 162, FIG. 2 step △f>0); performing a grid regulation service during the grid regulation service period by varying a power delivery rate of the one or more grid regulation resources of the first type (page 162, FIG. 2 step V1G control); and enabling one or more grid regulation resources of a second type to participate in the grid regulation service during the grid regulation service period based on: a rate of change of a grid characteristic exceeding a first threshold (page 162, FIG. 2 step △f<△fcr); and a difference between a first instant power delivery and one of the predicted regulation up capacity or the predicted regulation down capacity falling below a second threshold (page 162 equation 2).


As to claims 5 and 16, Wei teaches wherein the indication comprises an instruction to commence the grid regulation service period received from one of: an independent system operator (ISO), a regional transmission organization (RTO), a transmission system operator (TSO), a distribution system operator (DSO), or a microgrid operator (page 162 III “EV charging strategies”).

As to claims 6 and 17, Wei teaches further comprising: monitoring the grid characteristic; and generating the indication when the grid characteristic: exceeds a grid characteristic upper limit, or falls below a grid characteristic lower limit (page 162 FIG. 2 and “frequency signal falls lower than Δfcr, EVs turn into V2G mode to prevent further frequency drop. The discharging power of EVs is dynamically adjusted according to the Δf as depicted in Fig. 1 (d). The upper limit ( V2G max SoC )”).

As to claims 7 and 18, Wei teaches wherein the grid characteristic is a grid frequency (page 162, FIG. 2 “frequency control strategy”).

As to claims 8 and 19,  Wei teaches further comprising: transmitting a command to the one or more grid regulation resources of the second type through one or more electric vehicle supply equipments connected to the one or more grid regulation resources of the second type (page 161-162 and FIG. 2).

As to claims 9 and 20,  Wei teaches further comprising: disabling the one or more grid regulation resources of the second type from participating in the grid regulation service based on: the rate of change of a grid characteristic falling below the first threshold; and the difference between a second instant power delivery and one of the predicted regulation up capacity or the predicted regulation down capacity exceeding the second threshold (page 161-162 and FIG. 2).

As to claim 13, Wei teaches wherein: the grid regulation service is a peak shaving service, the grid characteristic is a grid load factor, and the method further comprises: causing power to flow from the grid regulation resources of the first type to the grid regulation resources of the second type in order to reduce the grid load factor (page 163, FIG. 5 and “V2G technology enables EVs to discharge to the power
system in case of power vacancy in the power grid”).

As to claim 14, is related to claim 1 with similar limitations also rejected by same rational. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. “The Effect of Different Charging Strategies on EV Load Frequency Control” dated October 2016 (hereinafter “Wei”) in view of Yokoyama et al. USPGPUB 2019/0288347 (hereinafter “Yokoyama”).


As to claims 2 and 15, Wei teaches all the limitations of the base claims as outlined above.
Wei does not explicitly teach wherein: the one or more grid regulation resources of the first type comprise V2G grid resources, and the one or more grid regulation resources of the second type comprise V1G grid resources.
However, Yokoyama teaches wherein: the one or more grid regulation resources of the first type comprise V2G grid resources, and the one or more grid regulation resources of the second type comprise V1G grid resources (paragraph 0080-0081 “charge and discharge of the storage battery 125 for the frequency regulation corresponding to the first instruction is performed with the SOC of the storage battery 125 within the first range from the frequency control SOC to the V2G lower limit SOC, the continuous discharge of the storage battery 125 for providing the spinning reserve to the electric power network 12”).
Wei and Yokoyama are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to grid regulations system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Wei, and incorporating grid resources, as taught by Yokoyama.
One of ordinary skill in the art would have been motivated to improve electric vehicle participating in V2G performs a continuous discharge for the purpose of maintaining supply-demand equilibrium in the electric power system, and the charge and discharge for the purpose of stabilizing frequency in the electric power system, as suggested by Yokoyama (paragraph 0002).


As to claim 3,  Wei teaches all the limitations of the base claims as outlined above.
Wei does not explicitly teach wherein: the one or more grid regulation resources of the first type comprise fixed energy storage grid resources, and the one or more grid regulation resources of the second type comprise V1G grid resources.
However, Yokoyama teaches wherein: the one or more grid regulation resources of the first type comprise fixed energy storage grid resources, and the one or more grid regulation resources of the second type comprise V1G grid resources (paragraph 0085-0087 “V2G and bidirectionally transfers the electric power to and from the electric power system is provided in the electric vehicle 15, but a stationary power storage facility (refer to FIG. 1) in which a large number of storage batteries similar to the storage battery 125 are installed may participate in V2G. In this case, the stationary power storage facility is connected to the electric power network 12” and FIG. 2).



As to claim 4, Wei teaches all the limitations of the base claims as outlined above.
Wei does not explicitly teach wherein: the one or more grid regulation resources of the first type comprise V2G grid resources, and the one or more grid regulation resources of the second type comprise fixed energy storage grid resources.
	However, Yokoyama teaches wherein: the one or more grid regulation resources of the first type comprise V2G grid resources, and the one or more grid regulation resources of the second type comprise fixed energy storage grid resources (paragraph 0086-0087 “bidirectionally transferred between the storage battery 125 mounted on the electric vehicle 15 and the electric power system”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei “The Effect of Different Charging Strategies on EV Load Frequency Control” dated October 2016 (hereinafter “Wei”) in view of Kempton USPGPUB 2011/0202192 (hereinafter “Kempton”).

As to claim 10,  Wei teaches all the limitations of the base claims as outlined above.
Wei teaches does not explicitly teach wherein the predicted regulation up capacity and the predicted regulation down capacity of the one or more grid regulation resources of the first type is based on: a number of grid regulation resources of the first type predicted to be available during the grid regulation service period; a power capacity of each grid regulation resources of the first type; and a power rating of each electric vehicle supply equipment connected to each grid regulation resources of the first type.
However, Kempton teaches wherein the predicted regulation up capacity and the predicted regulation down capacity of the one or more grid regulation resources of the first type is based on: a number of grid regulation resources of the first type predicted to be available during the grid regulation service period; a power capacity of each grid regulation resources of the first type; and a power rating of each electric vehicle supply equipment connected to each grid regulation resources of the first type (page 0082 “operation of grid-integrated vehicle and predicts a schedule of likely next trips (next trips predictions may include, for one or more future trips, the likely start time, the likely distance and required charge and the destination). The predictive model may be based on a prediction by EVE based on prior vehicle use, it may be based on explicit schedule information entered by the driver or fleet manager, or it may be based on a generic predictive model that improves itself with vehicle use and driver feedback. Driver input may be by controls on the vehicle, by a portable digital assistant, by a browser-based vehicle scheduling calendar, or by an extension or addition to other scheduling systems already in use by the vehicle drivers or fleet operator”).
Wei and Kempton are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to grid regulations system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Wei, and incorporating grid resources, as taught by Kempton.
One of ordinary skill in the art would have been motivated to improve electric vehicle battery life and other components, as suggested by Kempton (paragraph 0005).

As to claim 11, Wei and Kempton teaches all the limitations of the base claims as outlined above.
Kempton further teaches further comprising: predicting the number of grid regulation resources of the first type to be available during the grid regulation service period based on historical data received from a plurality of electric vehicle supply equipments associated with the grid regulation resources of the first type (paragraph 0082 “vehicle is recorded by VL 103 and may be used as one data source for subsequent predictions. Driver input may be through on-vehicle controls connected to VL 103, may be through scheduling software hosted on the aggregation server 106 or data from another vehicle support platform, or may be through personal digital assistants or other wireless devices that communicate to VL 103, WAN, aggregation server 106, or other portals” and paragraph 0083-0084).

As to claim 12,  Wei and Kempton teaches all the limitations of the base claims as outlined above.
Kempton further teaches further comprising: predicting the number of grid regulation resources of the first type to be available during the grid regulation service period based on user schedule data received from a plurality of electric vehicle supply equipments associated with the grid regulation resources of the first type (paragraph 0082-0084 “predicted schedule can be stored on both VL 103, e.g., in memory 212, and the aggregation server 106. Thus, EVE can use the next trips predictions, for example, to insure that the car is sufficiently charged when needed, e.g., for transportation and/or heating, determine most economical times to charge, etc. The aggregation server 106 can use the next trips predictions to plan the amount of electrical capacity to be offered for grid services, at what times, and at what location on the grid”).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Pollack USPGPUB 2011/0001356 teaches system and methods that enables power flow management using AGC commands to control power resources. Power regulation can be apportioned to the power resources. An AGC command requesting an apportioned amount of the power regulation may be transmitted to a power resource. The power flow manager can determine a power regulation range for a power resource, and transmit an AGC command based on the power regulation range. In addition, a power flow management system can detect a change in an intermittent power flow and implement a power flow strategy in response to the change in the intermittent power flow. The power flow strategy may be a smoothing strategy or a leveling strategy.
Orsini USPGPUB 2019/0050949 teaches method for the management of energy data includes methods, systems and computer program products. One of the methods includes receiving, by a self-executing contract, settlement information from at least two nodes in a network, the network comprising a plurality of nodes, each node in the plurality of nodes may maintain at least a predetermined number of tokens, each token representing a value. The method includes validating a current state of a public ledger. The method includes generating fulfillment information based on the received settlement information. The method also includes contributing to an updated state of the public ledger using the fulfillment information; wherein each token is associated with a payload describing the production, consumption, management, storage or transmission of electricity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119